EGA Emerging Global Shares Trust Supplement dated August 4, 2011 to the Prospectuses of the following series of EGA Emerging Global Shares Trust (“Trust”) (each, a “Fund,” and collectively, the “Funds”) EGShares GEMS Composite ETF EGShares Telecom GEMS ETF EGShares Basic Materials GEMS ETF EGShares Utilities GEMS ETF EGShares Consumer Goods GEMS ETF EGShares Emerging Markets Metals & Mining ETF EGShares Consumer Services GEMS ETF EGShares Emerging Markets Consumer ETF EGShares Energy GEMS ETF EGShares India Infrastructure ETF EGShares Financials GEMS ETF EGShares China Infrastructure ETF EGShares Health Care GEMS ETF EGShares Brazil Infrastructure ETF EGShares Industrials GEMS ETF EGShares India Small Cap ETF EGShares Technology GEMS ETF The following supersedes and replaces the information in the Supplement dated July 29, 2011 to the Prospectuses for the Funds and supplements the information about the Funds’ investment adviser, ALPS Advisors, Inc. (the “Adviser”), included in the Funds’ Prospectuses. On July 19, 2011, ALPS Holdings, Inc., parent company to the Adviser, announced that it signed a definitive agreement to be acquired by DST Systems, Inc. (the “Transaction”). If completed, the Transaction will cause a change of control of the Adviser, which will terminate the current investment advisory agreement between the Adviser and the Funds. At a meeting held on July 28, 2011, the Funds’ Board of Trustees (the “Board”) considered and approved: (1) a new investment advisory agreement between the Adviser and the Funds; and (2) the submission of a proposal to the Funds’ shareholders to approve the new investment advisory agreement. Shareholders who own shares as of August 11, 2011 will receive a proxy statement for a special meeting of shareholders to be held on September 27, 2011 for the purpose of voting on approval of the new investment advisory agreement. The proxy statement, when available, will describe the Transaction and the new investment advisory agreement in detail, as well as the Board’s considerations in approving the new investment advisory agreement. *** Please keep this supplement for future reference.
